Defendants were convicted of receiving stolen goods, knowing the same to have been feloniously stolen. Each of the defendants was sentenced to imprisonment in the state penitentiary for one year. The defendant Jesse Brown has appealed.
As there is no error patent upon the face of the record, which contains only a motion for new trial, based on the ground that the verdict is contrary to the law and the evidence, nothing for review is presented by the appeal.
The conviction and sentence of the defendant Jesse Brown is therefore affirmed.